Citation Nr: 1632315	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-28 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S Marine Corps from June 1971 to June 1974.

This case is before the Board of Veterans' Appeals (Board) from a June 2013  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Indianapolis, Indiana which denied service connection for bilateral hearing loss.             
By Notice of Disagreement (NOD) later that month, the Veteran specifically contested the decision in regard to right ear hearing loss, and that became the issue ultimately appealed and certified to the Board.  

An October 2015 videoconference hearing was held before the undersigned Veterans Law Judge, the transcript of which is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds it essential at this stage that the Veteran is re-examined to clarify the etiology of his right hearing loss, because the prior evaluation did not factor competent reported noise exposure in service into the findings and conclusions.  Indeed, the Veteran testified that he had acoustic trauma in service through proximity to demolition explosions and aircraft noise as a combat engineer; working with running diesel engines in primary military occupational specialty (MOS) as a heavy equipment mechanic; and periodically firing a weapon with his right hand.  Accordingly, in service noise exposure is conceded.  

The existing May 2013 VA audiological examination, unfortunately, does not adequately resolve causation, because it did not consider the Veteran's assertions of noise exposure in assessing etiology.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing to Hensley  v. Brown, 5 Vet. App. 155, 158 (1993).  

Additionally, in November 2015, the Veteran submitted a medical journal article on hearing loss addressing delayed onset of noise-induced hearing loss, which though not directly establishing causation in this case must be considered by the evaluating VA examiner as it bears upon etiology.  See generally, Timberlake v. Gober,                   14 Vet. App. 122, 130 (2000); Wallin v. West, 11 Vet. App. 509, 514 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with another opportunity to identify records of post-service treatment for right hearing loss, including complete appropriate medical authorization and release (VA Form 21-4142) regarding further relevant private medical records.  Then obtain identified records based on the information provided.  

2. Schedule the Veteran for a VA examination for his right ear hearing loss, with a different audiologist than last evaluated him.  The Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files must be made available for the examiner to review, and the examiner should confirm this review was completed.  All required tests and studies (including audiometric testing) must be accomplished and all clinical findings reported in detail. 

The examiner should determine whether the Veteran's previously diagnosed right ear hearing loss is at least           as likely as not (50 percent or greater probability) etiologically related to his military service based on competently reported in-service acoustic trauma,               due to work as a combat engineer near demolition explosions and aircraft noise; running diesel engines as a mechanic; and periodically firing a gun.  The examiner should further take into account the previously reported fact of post-service occupational and recreational noise exposure having been limited, including wearing proper hearing protection where deemed necessary. 

In providing the requested opinion, the examiner should also expressly discuss the medical journal article provided by the Veteran in November 2015, particularly the theory stated within the article that hearing loss can have a delayed onset after noise exposure.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

